Citation Nr: 1011173	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-07 100A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center 
in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a higher evaluation for a right shoulder 
strain, initially evaluated as 20 percent disabling prior to 
January 1, 2006, and 30 percent disabling thereafter. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from December 1997 to 
September 2004.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) and 
Insurance Center in Philadelphia, Pennsylvania which granted 
service connection for a chronic right shoulder strain and 
assigned a 20 percent evaluation beginning October 1, 2004.  
A temporary evaluation of 100 percent was assigned November 
28, 2005 based on surgical convalescence due to right 
shoulder surgery.  Beginning January 1, 2006, a 30 percent 
disability rating was assigned for the Veteran's right 
shoulder strain.

The Board notes that the Veteran appealed the issue of an 
initial higher rating for residuals of heat stroke in a July 
2005 notice of disagreement.  A statement of the case was 
issued by the RO, but it does not appear that the Veteran 
perfected his appeal.  In a March 2006 statement, the Veteran 
stated that his heat stroke claim was denied, and the only 
issues that he was pursuing were claims for higher ratings 
for right and left knee conditions, right shoulder strain and 
entitlement to individual unemployability.  As this document 
met the requirements for withdrawal of an appeal, the 
Veteran's appeal from the November 2004 decision requesting a 
higher rating for residuals of heat stroke is deemed to have 
been withdrawn.  See 38 C.F.R. § 20.204(a),(b) (2009).

The claims file does not appear to include a substantive 
appeal for a higher rating for a right shoulder strain.  An 
October 2005 statement by the Veteran could possibly be in 
lieu of a substantive appeal.  Despite this, the Board notes 
that the Veteran's representative filed an informal hearing 
presentation and the Board notified the Veteran that his case 
was being transferred to the Board.  As the Board has taken 
action that could lead the Veteran to believe that an appeal 
was perfected, his issue is before the Board.  Percy v. 
Shinseki, 23 Vet. App. 37 (2009). 


FINDINGS OF FACT

1.  Prior to January 1, 2006, the Veteran's right shoulder 
disorder involves a major 
joint, as the Veteran is right-handed, and is productive of 
limitation of arm motion at the shoulder level, except for 
the post-surgical convalescence period beginning November 28, 
2005 when a temporary 100 percent evaluation was assigned.  

2.  Beginning January 1, 2006, the Veteran's right shoulder 
disability picture is shown to more nearly approximate that 
of a functional loss of the right shoulder movement with the 
arm restricted to 25 degrees from the side due to pain.  


CONCLUSIONS OF LAW

1.  Prior to January 1, 2006, the criteria for an evaluation 
in excess of 20 percent 
for right shoulder strain have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.159, 4.1, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5201 
(2009).

2.  Beginning January 1, 2006, the criteria for the 
assignment of a 40 percent rating, but not higher, for a 
right shoulder strain has been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 4.1, 4.7, 4.31, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Code 5201 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002 & Supp. 2009) redefined VA's duty to assist the veteran 
in the development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

This appeal arises from disagreement with initial evaluations 
following the grant of service connection.  The courts have 
held that once service connection is granted the claim is 
substantiated, additional VCAA notice is not required; and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims 
(Court) has elaborated that filing a notice of disagreement 
begins the appellate process, and any remaining concerns 
regarding evidence necessary to establish a more favorable 
decision with respect to downstream elements (such as an 
effective date) are appropriately addressed under the notice 
provisions of 38 U.S.C.A. §§ 5104 and 7105.  Goodwin v. 
Peake, 22 Vet. App. 128 (2008).  Where a claim has been 
substantiated after the enactment of the VCAA, the appellant 
bears the burden of demonstrating any prejudice from 
defective VCAA notice with respect to the downstream 
elements.  Id.  There has been no allegation of prejudice 
with regard to the notice in this case, hence further VCAA 
notice is not required with regard to the initial rating 
appeals.  The Veteran originally received VCAA notice in 
September 2004.

The VCAA requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate his claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty 
to assist" contemplates that VA will help a claimant obtain 
records relevant to his claim, whether or not the records are 
in Federal custody, and that VA will provide a medical 
examination or obtain an opinion when necessary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, 
including service treatment records and VA treatment records.  
Additionally, the Veteran has been provided necessary VA 
examinations.  

The Board acknowledges that it does not appear that the 
claims file was not available for review during the QTC 
examinations.  

The case of Green v. Derwinski, 1 Vet. App. 121 (1991), held 
that VA's duty to assist includes conducting a thorough and 
contemporaneous medical examination that takes into account 
the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one.  The Court, however, has never held that in every case 
an examiner must review all prior medical records before 
issuing a medical opinion or diagnosis.  See Snuffer v. 
Gober, 10 Vet. App. 400 (1997).  The Court recently held that 
the absence of claims file review does not necessarily render 
an examination inadequate or reduce the probative value of a 
medical opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).

On review, the examinations and treatment records in the 
claims file contain findings sufficient for rating purposes 
and an additional examination, to include claims file review, 
is not warranted.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.

II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  See generally Fenderson v. West, 12 Vet. App. 
119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7.

In every instance where the rating schedule does not provide 
a zero percent evaluation for a diagnostic code, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  38 C.F.R. § 4.31.

III.  Entitlement to an initial rating in excess of 20 
percent prior to January 1, 2006, and an initial rating in 
excess of 30 percent beginning January 1, 2006.  

In this case, the Veteran has been shown to be right-handed.  
Accordingly, the criteria for the dominant shoulder apply to 
the right shoulder.  Under Diagnostic Code 5201, for the 
dominant shoulder, a minimum 20 percent evaluation is 
warranted for limitation of motion of the arm at the shoulder 
level.  A 30 percent evaluation is in order for limitation of 
motion of the arm midway between the side and shoulder level.  
A 40 percent evaluation contemplates limitation of motion of 
the arm to 25 degrees from the side.  

The Veteran's service treatment record show a diagnosis of a 
Grade II AC separation in April 2000.  He had full rotation 
of motion, normal flexibility and 5/5 strength.  In April 
2002, he complained of sharp pain in his shoulder.  He had 
full rotation of motion, complaints of pain and 5/5 strength.

Prior to separation from his military service, the Veteran 
received a general VA examination in September 2004.  The 
Veteran reported having difficulty lifting his right arm 
overhead and difficulty with heavy lifting.  The examination 
results showed evidence of limited and painful motion.  
Active flexion was to 120 degrees with pain at 120 degrees.  
Active abduction was to 95 degrees with pain at 95 degrees.  
Active external rotation was to 90 degrees with pain at 90 
degrees.  Active internal rotation was to 80 degrees with 
pain at 80 degrees.  The examiner found that range of motion 
for the right shoulder was limited by pain, but was not 
limited by fatigue, weakness, lack of endurance or 
incoordination.  The diagnosis was right shoulder chronic 
sprain.  He was advised to avoid using ladders and reaching 
overhead and crawling.  The x-ray report of the right 
shoulder was negative.

The Veteran complained of pain in an August 2005 VA treatment 
record.

In September 2005, the Veteran was afforded a VA examination.  
The claims file was not available to the examiner.  The 
Veteran complained of pain in the AC joint radiating to neck 
and pain over the scapula.  Flexion was to 145 degrees, 
stopping because of pain.  Flexion was repeated to 155 
degrees with pain.  Abduction was to 90 degrees.  Internal 
rotation was to 90 degrees and external rotation was to 70 
degrees.  The x-ray report was normal.  An MRI showed 
residuals of an AC separation with probable impingement and 
also a partial tear of supraspinatus tendon.  The diagnosis 
was right shoulder strain, partial tear of rotator cuff 
(supraspinatus), and impingement.  The examiner opined that 
there was no reduced range of motion or function with 
repetition.

An October 2005 VA consultation notes that the Veteran 
reported taking ibuprofen without relief.  He noted raising 
his arm overhead.  Because of his shoulder and knees, he has 
been unable to find work.  Examination of the shoulders 
revealed abduction on the right to 160 degrees versus 170 on 
the left.  There was tenderness over the AC joint.  Abduction 
and external rotation produced pain at the AC joint.  There 
was no grating or tenderness over the rotator cuff.  Internal 
and external rotation were both to 90 degrees each.  He was 
diagnosed with right acromioclavicular separation with 
shoulder pain.

In a November 2005 VA treatment record, the Veteran reported 
pain in his right shoulder.  Upon examination, there was mild 
tenderness in deltoid region on deep pressure.  In another 
November 2005 treatment record, the Veteran reported taking 
ibuprofen without relief of his symptoms.  The Veteran was 
diagnosed with right shoulder AC Separation and chronic 
arthralgia.  Late in November 2005, right shoulder Mumford 
procedure was conducted.

In a January 2006 VA treatment record, the Veteran received 
follow-up for his right shoulder strain.  He reported having 
little discomfort.  He had almost complete range of motion of 
the right shoulder.  There was no grating of the right 
shoulder with abduction external and internal rotation.  

In March 2006, the Veteran was afforded another VA 
examination.  The claims file was available to and reviewed 
by the examiner.  The Veteran reported having less strength 
than before the surgery due to pain.  The Veteran also noted 
that his range of motion was reduced.  The Veteran noted that 
the pain he experiences now is at least equal to the pain he 
experienced prior to the operation.  Upon examination, 
forward flexion was to 60 degrees.  When repeated, flexion 
was to 65 degrees and limited by pain. Shoulder abduction was 
to 53 degrees.  When repeated, abduction was to 56 degrees 
and limited by pain.  External rotation was to 60 degrees, 
internal rotation was to 70 degrees.  He has intact sensation 
to the right hand.  Grip strength was normal.  X-ray of the 
right shoulder noted resection of the distal clavicle.  The 
diagnosis was status post-AC separation occurring in service, 
with symptomatology, not status postresection of the right 
distal clavicle with continuing symptomatology.  Certain 
activities, including range of motion, resulted in increased 
pain.  There were no true flare-ups.  The examiner found that 
several of the motions repeated several times without change, 
and therefore, there was no clinical evidence of reduced 
range of motion or function with repetition.

The most recent VA examination was conducted in February 
2009.  The claims file was reviewed.  The Veteran reported 
that his right shoulder continued to hurt him constantly.  
The Veteran was right hand dominant.  Upon examination, the 
examiner noted crepitus, deformity, pain at rest, 
instability, weakness, abnormal motion and guarding of 
movement.  There was objective evidence of pain with active 
motion on the right side.  Flexion was to 50 degrees and 
right abduction was to 40 degrees.  External rotation and 
internal rotation could not be measured due the Veteran's 
inability to achieve right shoulder abduction to 90 degrees.  
There is a notation that there is no clinical evidence that 
the right shoulder joint range of motion was additionally 
limited by pain, fatigue, weakness, incoordination, or lack 
of endurance following usual repetitive use, but earlier in 
the examination, the examiner stated that there was objective 
evidence of pain with active motion on the right side.  No 
ankylosis was noted.  The Veteran was not employed due to 
shoulder disability and other service-connected disabilities.  

Prior to January 1, 2006, the Board finds that the Veteran's 
impairment of the right shoulder falls short of limitation of 
motion of the arm at the midway point between the side and 
shoulder level, the criteria for a 30 percent evaluation 
under Diagnostic Code 5201.  Moreover, the Veteran's 
examinations showed that painful movement began above the 
shoulder level and no change in his pain pattern with 
repetitive motion.  See DeLuca v. Brown, supra; 38 C.F.R. §§ 
4.40, 4.45.  These criteria accordingly did not provide a 
basis for initial compensable evaluations under Diagnostic 
Code 5201.  Moreover, the Board further notes that there is 
no evidence of ankylosis of scapulohumeral articulation 
(Diagnostic Code 5200), impairment of the humerus (Diagnostic 
Code 5202), or impairment of the clavicle or scapula 
(Diagnostic Code 5203).  Accordingly, none of these sections 
provide a basis for an initial evaluation in excess of 20 
percent for the right shoulder prior to January 1, 2006, 
except for the post-surgical convalescence period beginning 
November 28, 2005 when a temporary 100 percent evaluation was 
assigned.  

With regard to establishing loss of function due to pain, it 
is necessary that complaints be supported by adequate 
pathology and be evidenced by the visible behavior of the 
claimant.  38 C.F.R. § 4.40.  The Board finds that the 
effects of pain reasonably shown to be due to the Veteran's 
right shoulder disability are contemplated in the currently 
assigned 20 percent rating.  There is no indication that 
pain, due to disability of the right shoulder, causes 
functional loss greater than that contemplated by the 20 
percent evaluation now assigned.  38 C.F.R. § 4.40, 4.45; 
DeLuca v. Brown.

Following the temporary evaluation of 100 percent beginning 
November 28, 2005, the RO assigned a 30 percent evaluation 
beginning January 1, 2006.  After reviewing the evidence and 
VA examinations conducted during this time, the Board finds 
that higher rating of 40 percent is warranted beginning 
January 1, 2006.  The March 2006 and February 2009 noted the 
more severe limitation of movement during this period.  
Flexion was to 50 to 65 degrees and right abduction was to 40 
to 53degrees.  This was significantly decreased since 
examinations prior to January 2006.  Additionally, increased 
pain was noted at both examinations. At the February 2009 
examination, the Veteran's shoulder disability was so severe 
that external rotation and internal rotation could not be 
measured due the Veteran's inability to achieve right 
shoulder abduction to 90 degrees.  The examiner stated that 
there was objective evidence of pain with active motion on 
the right side, but  did not state at what degree pain began 
during active range of motion.  The  Veteran's records have 
consistently shown painful motion.  See DeLuca v. Brown, 38 
C.F.R. §§ 4.40, 4.45.  

Given the combination of significantly limited motion of the 
right shoulder and the Veteran's substantial pain symptoms, 
the Board, resolving all doubt in the Veteran's favor, finds 
that his right shoulder disability more nearly resembles that 
of limitation of motion to 25 degrees from the side, thus 
warranting a 40 percent evaluation.  

The Board does not, however, find a basis for an even higher 
evaluation.  There is no evidence of unfavorable ankylosis of 
scapulohumeral articulation, with abduction limited to 25 
degrees from the side (50 percent under Diagnostic Code 
5200); or fibrous union of the humerus (50 percent under 
Diagnostic Code 5202).  The Board observes that 40 percent is 
the highest available evaluation under Diagnostic Code 5201.  

Overall, the preponderance of the evidence of record does not 
support an evaluation in excess of 20 percent for right 
(dominant) shoulder strain, prior to January 1, 2006, except 
for the post-surgical convalescence period beginning November 
28, 2005 when a temporary 100 percent evaluation was 
assigned.  The evidence does support a 40 percent evaluation, 
but not more, for the service-connected right shoulder strain 
beginning January 1, 2006.  This disposition represents a 
denial for the period prior to January 1, 2006 and a grant 
for the period beginning January 1, 2006.  To that extent, 
the appeal is granted.  38 C.F.R. § 4.3.

IV.  Extraschedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits 
or the Director, Compensation and Pension Service, is 
authorized to approve an extraschedular evaluation if the 
case "presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards."  38 C.F.R. § 3.321(b)(1) (2009).  The question of 
an extraschedular rating is a component of a claim for an 
increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 
(1996).  Although the Board may not assign an extraschedular 
rating in the first instance, it must specifically adjudicate 
whether to refer a case for extraschedular evaluation when 
the issue either is raised by the claimant or is reasonably 
raised by the evidence of record.  Barringer v. Peake, 22 
Vet. App. 242, 243-44 (2008).

If the evidence raises the question of entitlement to an 
extraschedular rating, the threshold factor for 
extraschedular consideration is a finding that the evidence 
before VA presents such an exceptional disability picture 
that the available schedular evaluations for that service-
connected disability are inadequate. Therefore, initially, 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected disability 
with the established criteria found in the rating schedule 
for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria 
reasonably describe the claimant's disability level and 
symptomatology, then the claimant's disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is, therefore, adequate, and no referral is 
required.  In the second step of the inquiry, however, if the 
schedular evaluation does not contemplate the claimant's 
level of disability and symptomatology and is found 
inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. 3.321(b)(1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  When the rating schedule is 
inadequate to evaluate a claimant's disability picture and 
that picture has related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service for 
completion of the third step--a determination of whether, to 
accord justice, the claimant's disability picture requires 
the assignment of an extraschedular rating.  Id.

In this case, the Veteran's disability is rated under a 
diagnostic code that evaluates arm limitation of motion.  
This Diagnostic Code essentially takes into account the pain 
and limitation of function reported in the record.  As such, 
the schedule is adequate to evaluate the disability, and 
referral for consideration of an extraschedular rating is not 
warranted.  Since the schedular evaluation contemplates the 
claimant's level of disability and symptomatology, the Board 
does not need to determine whether an exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as "governing norms."  Despite this, the 
Board notes that the Veteran's claim for TDIU was granted by 
the RO, as the Veteran claimed that he was unable to work due 
to both his shoulder and knee disabilities.  Furthermore, 
there has been no evidence of frequent hospitalizations.  

The Board has considered whether there is any other basis for 
granting increased ratings other than those discussed above, 
but has found none.  


ORDER

The claim for a rating in excess of 20 percent for a right 
shoulder strain prior to January 1, 2006, is denied, except 
for the post-surgical convalescence period beginning November 
28, 2005 when a temporary 100 percent evaluation was 
assigned.

A 40 percent evaluation for a right shoulder strain beginning 
January 1, 2006 is 
granted, subject to the laws and regulations governing the 
payment of monetary benefits.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


